Citation Nr: 0423914	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

The propriety of an initial 10 percent rating for undiagnosed 
illness manifested by joint pain, back pain, chest pain, a 
gastrointestinal disorder, a skin rash with lumps, a 
respiratory disorder, fatigue, and numbness of the thighs.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active military service from August 1959 to 
August 1962, and from December 1990 to May 1991.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted service connection 
and a 10 percent evaluation for undiagnosed illness 
manifested by joint pain, back pain, chest pain, a 
gastrointestinal disorder, a skin rash with lumps, a 
respiratory disorder, fatigue, and numbness of the thighs.  
The effective date of service connection for this disability 
was November 2, 1994.  

This claim was previously before the Board December 1999, 
when the Board decided some issues, and remanded the issue 
that is the subject of the current appeal for development of 
the evidence.  In May 2003, the Board remanded this case for 
consideration of evidence developed by the Board.  

In January 2000, jurisdiction over the veteran's claims file 
was transferred from the VARO in Los Angeles to the VARO in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a rating action in January 2004, the RO proposed to sever 
service connection for undiagnosed illness manifested by 
joint pain, back pain, chest pain, a gastrointestinal 
disorder, a skin rash with lumps, a respiratory disorder, 
fatigue, and numbness of the thigh.  The RO formally severed 
service connection for this disability in a rating action 
dated in April 2004 and the veteran was informed of this 
severance in a letter dated April 23, 2004.  The basis for 
the severance was that the joint pain, back pain, chest pain, 
a gastrointestinal disorder, a skin rash with lumps, a 
respiratory disorder, fatigue, and numbness of the thigh were 
all attributable to diagnosed conditions for which service 
connection was not established.  

The severance would preclude a higher initial rating after 
the effective date of the severance.  Since the severance is 
essentially a finding that the original grant was erroneous, 
it would also seem to preclude payment of additional 
compensation for the period prior to its effective date.  See 
38 C.F.R. § 3.105(d) (2003).

The veteran has one year from the date of the notice of the 
rating action, in which to file a notice of disagreement.  
After that period the rating action becomes final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (a) (2003).  
The record as now constituted does not contain any document 
that can be construed as a notice of disagreement with the 
severance.  

Review of the record indicates that the claims folder was 
returned to the Board for consideration on July 12, 2004, for 
consideration of the issue of the propriety of a 10 percent 
initial rating for undiagnosed illness manifested by joint 
pain, back pain, chest pain, a gastrointestinal disorder, a 
skin rash with lumps, a respiratory disorder, fatigue, and 
numbness of the thighs.  However, since the severance of 
service connection for this disability have an impact on the 
disposition of the issue on appeal, it is inextricably 
intertwined with the issue now certified for appellate 
consideration.

In view of the preceding, the Board finds that it would be 
premature for the Board to render a decision at this point.
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  
 
1.  The AMC or RO should maintain the 
veteran's claims folder until the 
expiration of the applicable periods for 
initiating, and perfecting, an appeal of 
the April 2004 severance of service 
connection for undiagnosed illness 
manifested by joint pain, back pain, 
chest pain, a gastrointestinal disorder, 
a skin rash with lumps, a respiratory 
disorder, fatigue, and numbness of the 
thighs or a skin rash.
 
2.  If the RO or AMC undertake additional 
action, or additional evidence is 
received, the claim should be re-
adjudicated, and if denied, a 
supplemental statement of the case should 
be issued.  

Thereafter, the claims folder should be returned to the 
Board, if in order.
 
The purpose of this REMAND is to afford due process of law.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


